Citation Nr: 1730353	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  09-38 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability manifested by urinary stricture.

2.  Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1966 to March 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  In October 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's record.  In February 2014, September 2014, June 2015, and February 2016 these matters were remanded for further development.  


FINDINGS OF FACT

1.  Urinary stricture was not manifested in service, and there is no competent evidence that such disability is related to an event, injury, or disease in service.

2.  Kidney disability was not manifested in service, and there is no competent evidence that such disability is related to an event, injury, or disease in service.


CONCLUSION OF LAW

1.  Service connection for a disability manifested by urinary stricture is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  Service connection for a kidney disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA's duty to notify was satisfied by a letter dated in October 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

At the hearing before the undersigned, the Veteran was advised of the criteria governing service connection, in accordance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  A Bryant-type notice deficiency has not been alleged.

The Veteran's service treatment records (STRs) and identified pertinent postservice treatment records have been secured.  The Board's prior remands requested that the Veteran be asked to provide releases for private treatment records he had identified.  In May 2017 written argument the Veteran's representative stated that the Veteran had attempted to retrieve the records himself, but they were no longer available.  No additional (and available) pertinent treatment records have been identified by the Veteran, and the Board's prior remand instructions are satisfied to that extent.    

The AOJ arranged for VA examinations in April 2014, October 2014, August 2015, and February 2017 (to include as pursuant to the Board's prior remand instructions).  The Board finds that the reports of those examinations, together, contain sufficient clinical findings and information regarding the history and features of the disabilities to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The record as it stands includes adequate competent evidence to decide the claims.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

As additional VA and pertinent private treatment records were sought (though ultimately the private treatment records were unavailable) and the necessary medical opinion evidence was obtained, the Board finds that there has been substantial compliance with the Board's remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 
Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain listed chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice; urinary stricture and kidney disease (other than nephritis or kidney cancer) are not among the listed chronic diseases.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease manifested to a degree of 10 percent or more the Veteran is entitled to a presumption of service connection for such disease even though there is no record of such disease during  service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e). While the record indicates that the Veteran served in Vietnam and is presumed to have been exposed to herbicides, urinary stricture and kidney disease (other than due to certain cancers) are not among the enumerated diseases, and the presumption of service connection based on such exposure does not apply. 

A disease diagnosed after discharge may still be service connected if the evidence, establishes that such disease was incurred in service (to include as due to herbicide exposure on a direct basis).  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159 (a)(2).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's STRs are silent for complaints or findings related to urinary stricture or kidney disability.  

An October 1969 VA treatment record (not associated with the record until after the February 2016 remand) documents the Veteran's report of difficulty voiding.  At that time, he reported that he first noticed symptoms (slow stream) approximately 3-4 months prior (i.e., more than 1 year following separation from active service), at which time he was catheterized with some improvement.  His past history was otherwise largely within normal limits.  The Veteran was scheduled for additional testing, to include an intravenous pyelogram (IVP), to confirm a diagnosis, but left against medical advice (AMA) prior to the scheduled IVP.  The diagnosis assigned (based on the available evidence) was urethral stricture.

Private treatment records from May and June 1972 document additional complaints of difficulty voiding.  Diagnostic testing was performed, which indicated a contracture of the bladder neck, which was subject to surgical resection.  The evaluating physician explained that it was a rare, true contracture of the bladder neck.

A March 1973 private treatment record notes urinary retention due to hemorrhage (blood clots had produced urinary retention).  A stricture was found at that time.  An April 1973 private treatment record notes continued complaints of urinary retention.  Diagnostic testing found a most severe posterior urethral stricture.  Urographic studies revealed evidence of obstruction on the right, specifically at the ureteropelvic junction, and demonstration of a large hydronephrosis; surgical correction was recommended.

An IVP was performed in January 1974.  At that time, the left kidney was normal, and the right continued to show a hydronephrosis secondary to ureteropelvic obstruction on the right.  Similar results were shown on an IVP in September 1976 and x-ray imaging in October 1976.  October 1976 private treatment records note surgical treatment for right hydronephrosis.

November 1976 private treatment records note that a dismembered pyeloplasty was performed in October to treat right hydronephrosis.  While the Veteran initially did well post surgery, he subsequently developed swelling, pain, and discomfort in the right flank, and was admitted to a private hospital for additional treatment.  Urographic studies indicated a marked hydronephrosis with evident extravasation or urinoma.  Initial treatment was cystoscopy and ureteral catheter drainage, but the severity of the condition required removal of the right kidney.  The pathological diagnosis was hydronephrosis secondary to ureteral obstruction of the right kidney.  

A July 1982 private treatment record notes a history of dilations to treat urinary stricture, resulting in direct vision urethrotomy and catheter dilation.  A July 1989 private treatment record notes a long history of recurrent stricture requiring repeated dilations every 2-4 weeks.  The past medical history was summarized as transurethral resection of the bladder neck in 1972, 1976 nephrectomy for pyeloplasty and right hydronephrosis, previous urethrotomy in 1982, and recurrent strictures.  Subsequent treatment records note continued treatment for urinary stricture (without reference to etiology.)

In his September 2007 claim, the Veteran asserted that his urinary stricture began in March 1967 (mid-way through his active service) and that his kidney disease began in 1974.  In a January 2009 statement, the Veteran stated that he had no trouble with any kidney or urinary conditions until he had returned from Vietnam (which his service personnel records indicate was in December 1967.)  He stated that when he returned home, his kidney stopped working without warning, and that doctors could provide no explanation.  He asserted that his urinary problems developed after he lost his kidney.  He expressed his belief that his exposure to Agent Orange contributed to the development of these disabilities because they did not occur until after his exposure.  He reiterated that belief in statements received in January 2010 and September 2013.

At a June 2011 Decision Review Officer (DRO) hearing the Veteran testified he was told that his kidney was not diseased, but simply stopped functioning.  He stated that he was provided no other explanation.  He also testified that he had flank pain prior to diagnosis but did not seek treatment.  Regarding urinary stricture, he testified that he thought he had a slow urinary stream while in Vietnam, but had not sought any treatment for urinary problems prior to the removal of his kidney.  He testified that his doctors had not told him that his disabilities were related to Agent Orange exposure.  

At the October 2013 Travel Board hearing, the Veteran testified that his kidney was removed in 1970 or 1971, and expressly denied a nephrectomy in 1976.  He testified that his kidneys were working properly when he was discharged from active service, and that symptoms developed in the early 1970s.  He stated that doctors had told him that Agent Orange could contribute to the loss of a kidney, but could not tell him whether that was applicable to his case because they did not do the surgery.  Regarding urinary stricture, the Veteran testified that those symptoms also started in the early 1970s, and that he had not sought an opinion as to whether that was related to Agent Orange exposure.  He also testified he was bitten or scratched by a rat during active service, and believed that he may have had rabies, which he believed could have contributed to the disabilities at issue.  

In a statement received in November 2013, the Veteran related that he first received treatment for urinary stricture in 1968, but could not obtain medical records from that time.  

In the February 2014 remand, the Board directed the RO to arrange for VA examination.  On April 2014 VA examination, the examiner (a physician whose area of expertise was not reported) noted a 1968 diagnosis of urethral stricture and 1969 or 1970 right kidney nephrectomy (based on the Veteran's lay report of medical history).  The examiner provided a negative nexus opinion based on a lack of symptoms during active service.  In the September 2014 remand, the Board determined that the April 2014 examination report was insufficiently responsive to the Board's prior remand directives (particularly with respect to etiology) and directed that a new examination be provided.

On October 2014 VA examination, the examiner, a urology attending, explained that the Veteran's medical history involved three separate kidney/urological conditions:  (1) bladder neck obstruction diagnosed in May 1972; (2) congenital ureteropelvic junction obstruction diagnosed in March 1973; and (3) urethral stricture, diagnosed in March 1973.  The Veteran reported that he had trauma to the penile area during service, although the examiner noted that no trauma was documented in the record.  The examiner explained that, regardless, bladder neck obstruction (which caused the Veteran's symptoms prior to 1972) does not occur as a result of trauma, but is "a separate disease of unknown etiology."  The examiner further explained that ureteropelvic junction obstruction is a congenital condition unrelated to urethral stricture or bladder neck obstruction.  

In June 2015, the Board remanded the matters for a supplemental opinion (to include consideration of the Veteran's lay statements of symptom onset prior to 1972.)  A VA opinion was obtained in August 2015 from a senior urology attending physician.  After review of the record, to specifically include review of the Veteran's lay statements, the examiner concurred with the three diagnoses provided on October 2014 VA examination.  Regarding urinary stricture, the examiner explained that the Veteran's lay statements attesting to stricture treatment in 1968 are contradicted by the medical record, because if a stricture was present prior to 1972, it would have been noted in the pathology report following May 1972 cystoscopy (which diagnosed the bladder neck obstruction).  He explained that the stricture was not noted until March 1973 and was, in his expert opinion, a complication of the 1972 surgical treatment for bladder neck contracture and unrelated to active service.  The examiner noted that "[s]uch strictures typically occur in the setting of previous surgery."

Regarding bladder neck obstruction itself, the examiner opined that it was a rare condition (as noted on treatment in 1972) unrelated to service, to include the claimed trauma and Agent Orange exposure, citing to medical literature in support of his opinion.  Regarding trauma, in particular, the examiner explained that although the precise etiology is not clearly understood, trauma and vigorous activity are not suspected causes.  
Regarding ureteropelvic junction obstruction (and resulting kidney removal due to complications following surgical treatment), the examiner explained it is caused by ureteral stones or is congenital.  As "[n]o stone was definitely found," the examiner opined that "[t]he most likely cause is a congenital condition" (i.e., unrelated to active service.)  The examiner stated that the medical literature does not support a connection between ureteropelvic junction obstruction or the resulting kidney removal and Agent Orange exposure, and that no acquired pathology was superimposed on the congenital condition during service.   

In October 2015, the Veteran and his wife submitted a statement asserting: (1) trauma to the groin in service when he was startled by rat and hit himself in the groin with an M-60, for which he sought treatment at a field hospital (but rabies shots were denied) and (2) that the Veteran complained of severe right side pain before and after his October 1968 wedding, and that shortly thereafter he was treated at a VA hospital in Delaware.  He also provided treatise evidence in the form of webpages from the Mayo Clinic website that lists trauma to the urethra or pelvis as a possible cause of urinary stricture and scarring of the bladder neck from injury or surgery as a possible cause of bladder outlet obstruction.  

In the February 2016 remand, the Board observed that the Veteran had, for the first time, reported hospital treatment during active service and 1968 VA treatment in Delaware (as opposed to Pennsylvania, which had been reported previously) shortly after separation from active service, and remanded to develop for those records, with additional VA examination, if necessary.  As noted above, a record of treatment in October 1969 was secured on remand.  However, a search of the identified field hospital records was negative for any pertinent to the Veteran.  (See August 2016 PIES response.)

An additional VA opinion was obtained in February 2017 from the Chief of Urology at the Philadelphia Crescenz VA Medical Center.  The examiner specifically considered the October 1969 treatment record and noted that no history of prior trauma was mentioned.  The examiner explained that although urinary stricture was then listed as a diagnosis, such diagnosis was not properly rendered, as it the diagnosis cannot be established without diagnostic evaluation, and the record reflects that the Veteran left the hospital prior to any such studies being conducted.  The examiner explained that the diagnosis at the time was provided as a guess to complete the consultation form and did "not meet urologic standards for appropriateness given the lack of any appropriate studies to justify the diagnosis."  

The examiner further explained that the symptoms of slow urinary stream present in October 1969 are consistent with the later-diagnosed congenital bladder neck contracture.  He reiterated the prior examiner's observation that no stricture was found on 1972 bladder neck obstruction surgery, which clinically contradicts the October 1969 conjectural diagnosis.  

Regarding the Veteran's treatise evidence, the examiner noted that the first listed cause for urethral stricture is "Tissue damage from a urologic procedure," and observed that this is consistent with the prior examiner's findings that the stricture was caused by surgical correction of bladder neck obstruction (and that this etiology was determined by proper urologic investigation.)  The examiner explained that the prior VA examiner also (correctly) noted that the 1972 diagnosis was of primary contracture of the bladder neck (and not injury or stricture.)  

Taken together, the October 2014, August 2015, and February 2017 VA opinions present a consistent summary and analysis of the clinical evidence of record.  (The April 2014 VA opinion appears to have been based on an incomplete review of the clinical record, as the dates of diagnosis/treatment are contradicted by the clinical record.  Consequently, the Board will not consider it further.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993)).  The February 2017 examiner, in particular, explained that the diagnosis of stricture rendered in 1969 was conjecture made without benefit of the necessary diagnostic testing, and that when the necessary testing was done in 1972, the primary bladder neck obstruction was discovered.  Several examiners also explained that if a stricture had been present at that time (i.e., prior to 1972), it would have been noted in the diagnostic reports.  See AZ v. Shinseki, 731 F.3d 1303, 1315-17 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  The disability picture presented is that prior to May 1972 (but no earlier than mid-1969), the Veteran had symptoms of urinary dysfunction manifested by slow or obstructed urinary stream, and that those symptoms were due to bladder neck obstruction, which causes the symptom of obstructed urinary flow.  Following the 1972 surgery to correct the bladder neck obstruction, the Veteran continued to have similar symptoms, but the cause of those symptoms was residuals from the bladder neck obstruction surgery resulting in urinary stricture.  

Regarding kidney disability, the examiners consistently opined that the Veteran had a congenital (i.e., unrelated to service) ureteropelvic junction obstruction, surgical treatment of which was unsuccessful and resulted in the removal of the right kidney.  The examiners' analysis also consistently indicates that although the two claimed disabilities both affect the genitourinary system, they are separate, unrelated disabilities arising from different causes (neither of which is related to (caused or aggravated by) the Veteran's active service.)

The October 2014, August 2015, and February 2017 VA medical opinions were provided by physicians with particular expertise in urology after review of the clinical record and consideration of the Veteran's lay testimony.  They are also consistent with the clinical record and consistent with (or not contradicted by) the treatise evidence submitted by the Veteran.  Consequently, the Board finds them highly probative evidence weighing against the Veteran's claim.  

The Board has considered the lay testimony that the Veteran had trauma to the groin during service or that his urinary obstruction symptoms first manifested during active service.  While the Veteran is competent to report symptoms capable of lay observation, such as slow urine stream or the inability to void, the etiology of such symptoms is a complex medical question, and the Veteran has not indicated that he has the required training or expertise to competently opine as to the etiology of his urinary stricture or kidney disability.  38 C.F.R. § 3.159(a)(1).  

Furthermore, the Veteran has presented inconsistent and contradictory testimony throughout the claims process.  (Compare, e.g., January 2009 statement (denying any urinary condition prior to return from Vietnam) and November 2013 statement (developed symptoms following release from active service) with June 2011 DRO hearing testimony (slow urine stream present during active service) and 2015 statement (suffered trauma to groin and sought medical treatment during active service)).  It appears that such inconsistencies may reflect faulty memory and the passage of time.  (Compare, e.g., October 2013 Board hearing testimony (asserting nephrectomy in 1970 or 1971 and expressly denying that it occurred in 1976) and October 2015 statement from the Veteran's wife (asserting treatment received in 1968) with October 1969 VA treatment record (noting symptom onset no more than 4 months prior) and October and November 1976 private treatment records (noting surgical treatment, including nephrectomy, performed at that time.))  The Board finds that the October 1969 VA treatment record is particularly probative, as it reflects the Veteran's report of his symptom history in the course of seeking medical treatment for symptoms of unknown etiology; notably, at that time the Veteran reported symptom onset no more than 4 months prior and did not mention any history of trauma or prior surgery.  As the Veteran has provided inconsistent and contradictory lay testimony, and as his testimony (and that of his wife) is contradicted by the (objective, probative) medical evidence of record, the Board finds that such testimony is not credible evidence in support of his claim.   

As noted previously, the disabilities at issue (based on the clinical record and probative medical opinion evidence) are not chronic disabilities under 38 C.F.R. § 3.309(a), and service connection is not warranted on that basis.  Likewise, although exposure to Agent Orange is presumed, the disabilities are not ones for which presumptive service connection is available.  See 38 C.F.R. § 3.309(e).  The Board acknowledges the Veteran's assertion that his disabilities are nonetheless related to his Agent Orange exposure, but notes that he has not provided any medical support for his assertion, and that he is not competent to opine as to such etiology.  To the extent that he asserts he was told by medical professionals that kidney disease can be related to Agent Orange, the Board notes that according to the Veteran's own reports, his doctors said merely that it was possible for some kinds of kidney disease to be caused by Agent Orange, but that they did not have adequate clinical information to make such determination in the Veteran's case.  Furthermore, the August 2015 VA examiner, a senior urology attending physician, opined that expert medical literature does not support such association in the Veteran's case.  As there is no competent (medical) evidence supporting this theory of entitlement, the Board finds that service connection based on the claimed disabilities being due to exposure to Agent Orange/herbicides is not warranted.  

The Board also acknowledges the Veteran's statements that he contracted rabies during active service and that his disabilities are residuals of such disability.  However, he lacks the expertise to self-diagnose rabies (or opine as to likely residuals of such infection), and there is no indication of a rabies diagnosis in the clinical record.  Notably, he has denied receiving treatment for rabies in service.

In summary, the most probative competent (medical) evidence of record indicates that the Veteran's symptoms of voiding dysfunction were first manifested more than one year after separation from active service, and that neither urinary stricture nor kidney disability is related to (caused or aggravated by) his active service.  Consequently, the preponderance of the evidence is against these claims, the benefit of the doubt doctrine does not apply, and the appeals in these matters must be denied.


ORDER

Service connection for urinary stricture is denied.

Service connection for a kidney disorder is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


